          Case: 21-1094 ECF
 Case 2:97-cr-80235-AJT  Document: 26-1
                            No. 1140,     Filed: 04/13/2021
                                      PageID.1360              Page:Page
                                                     Filed 04/13/21 1    1 of 2                   (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: April 13, 2021




Mr. Douglas R. Mullkoff
Law Office
402 W. Liberty
Ann Arbor, MI 48103

                     Re: Case No. 21-1094, USA v. John Bass
                         Originating Case No. : 2:97-cr-80235-1

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Roy G. Ford
                                                 Case Manager
                                                 Direct Dial No. 513-564-7016

cc: Ms. Kinikia D. Essix
    Mr. Andrew Goetz
    Ms. Stephanie Franxman Kessler
    Ms. Courtney Millian
    Mr. Barry J. Pollack

Enclosure
          Case: 21-1094 ECF
 Case 2:97-cr-80235-AJT  Document: 26-2
                            No. 1140,     Filed: 04/13/2021
                                      PageID.1361              Page:Page
                                                     Filed 04/13/21 1    2 of 2                     (2 of 2)




                                        Case No. 21-1094

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER

UNITED STATES OF AMERICA

              Plaintiff - Appellant

v.

JOHN BASS

              Defendant - Appellee



     Upon consideration of counsel’s motion to be appointed pursuant to the Criminal Justice Act,


     It is ORDERED that the motion be, and it hereby is GRANTED, and Douglas Mulkoff is

hereby appointed.




                                                 ENTERED BY ORDER OF THE COURT
                                                 Deborah S. Hunt, Clerk


Issued: April 13, 2021
                                                 ___________________________________
